Had some DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The applicant filed an IDS on 5/28/2021. It has been annotated and considered.

Election/Restrictions
Applicant’s election without traverse of the restriction of claims 1-20 in the reply filed on 2/28/2022 is acknowledged. The Applicant selected claims 1-9 and 18-20. After further discussion, the Applicant has agreed to the selection of 1-9 and 20. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control-motion accessibility sensor of claim 5 and the end effector actuator of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 5, the term “control-motion accessibility sensor” lacks written description. The term is disclosed as such in the claims, but the drawings nor Specification provide any description beyond the appearance of the term itself. Thus, the structure and function of this term lack written description. 

Regarding claim 7, the term “end effector actuator” lacks written description. The term is disclosed as such in the claims, but the drawings nor Specification provide any description beyond the appearance of the term itself. Thus, the structure and function of this term lack written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Regarding claim 7, the claim teaches wherein the controller comprises an end effector actuator. However, it is not clear how a controller that is part of a tool used by the surgeon to control an end effector is also comprised (i.e. made up of) the end effector as well. 
Regarding claim 8, the claims teach wherein the capacitive sensor is positioned on the end effector actuator. However, it is not clear how a capacitive sensor that is part of a controller that is part of a tool used by the surgeon to control an end effector is also positioned the end effector as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup et al. (US 20090088775 hereinafter Swarup) in view of Stuart et al. (US 9812035 hereinafter Stuart) 

Regarding claim 1 (and similarly 20), Swarup teaches a robotic surgical system for treating a patient, the robotic surgical system (See at least: Fig. 1 and 2A) comprising: 
a surgical tool movable relative to the patient, wherein the surgical tool comprises: 
a shaft (See at least: Fig. 1 and 2A item 153 “robotic arms”); and 
an end effector extending distally from the shaft (See at least: Fig. 2A items 101A-C); 
a user input device configured to remotely control the surgical tool, the user input device comprising: 
a base (See at least: Figs. 3A-3C); and 
a controller movable relative to the base to effect a first control motion of the shaft and a second control motion of the end effector relative to the shaft, wherein the controller (See at least: Figs. 3A-3C) comprises: 
a first accessibility mode; and 
a second accessibility mode; and 
a control circuit configured to: 
receive a motion control signal from the user input device; 
determine a controller accessibility mode (See at least: [0306] via “In the lock sensing mode/state 2502 if a hard stop 2514A is sensed by the hard stop sensing process 2711, the lock mode state machine 2712 switches or changes from a lock sensing mode/state 2502 to a lock mode/state 2503. If no hard stop is sensed, the lock mode state machine 2712 remains in the lock sensing mode/state 2502 and continues the hard stop sensing process as illustrated by return arrow 2512. In the lock mode/state 2503, both the wrist 402 and the end effectors 414A-414B may be locked in one implementation. That is, in the lock mode/state the lock mode state machine 2712 switchably reduces the number of degrees of freedom in the robotic surgical tool in response to the detection of a double click in the master grips and a hard stop in the movement of the control input mechanism. In the lock mode/state, the lock mode state machine further switchably holds a gripping force of one or more end effectors of the robotic surgical tool in response to the detection of a hard stop in the movement of the master grips. If another hard stop is detected in the movement of the master grips, the lock mode state machine releases a constant gripping force of one or more end effectors.”); 
but fails to disclose a controller to permit the first control motion of the shaft in response to the motion control signal in the first accessibility mode and in the second accessibility mode; and 
permit the second control motion of the end effector relative to the shaft in response to the motion control signal in the second accessibility mode but not the first accessibility mode.
However, Stuart teaches a controller to permit the first control motion of the shaft in response to the motion control signal in a first mode and a second mode; and 
permit the second control motion of the end effector relative to the shaft in response to the motion control signal in the second mode but not the first mode (See at least: Col. 6 lines 46-53 via “The manipulation parameters 63 are defined to promote manipulation, removal, and/or cutting of the volume 64 of the anatomy. The manipulation parameters 63 are executed in a first mode. In one embodiment, the first mode may be understood to be a “manipulation” or “cutting” mode. Therefore, for simplicity, the first mode is hereinafter referred to as the manipulation mode in the detailed description.”; Col. 8 lines 57-67 via “The system 10 includes a demonstrative tool 100 configured to interact with the anatomy to demonstrate characteristics of the planned manipulation. The controller 30 does so in a second mode. In one embodiment, the second mode may be understood to be a “demo” or “demonstration” mode. Therefore, for simplicity, the second mode is hereinafter referred to as the demo mode in the detailed description. The demonstrative tool 100 interacts with the anatomy to demonstrate the planned procedure in the demo mode. As such, characteristics of the manipulation parameters 63 are visually demonstrated to the operator in the demo mode.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Swarup in view of Stuart to teach a controller to permit the first control motion of the shaft in response to the motion control signal in the first accessibility mode and in the second accessibility mode; and permit the second control motion of the end effector relative to the shaft in response to the motion control signal in the second accessibility mode but not the first accessibility mode so that a surgeon can switch between two accessibility modes as desired to provide the appropriate level of control of the robotic surgical system as needed for a procedure. 

Regarding claim 2, Swarup teaches wherein the control circuit is configured to receive an input signal indicative of the second accessibility mode when the controller is switched to the second accessibility mode (See at least:[0055] via “ In yet another embodiment of the invention, a method for a robotic surgical system is disclosed including sensing for a first mode selection signal to enter a lock sensing mode; sensing for a first hard stop in a control input mechanism to enter a lock mode for a robotic surgical tool; sensing for a second hard stop in the control input mechanism to exit the lock mode for the robotic surgical tool; and sensing for a second mode selection signal to exit the lock sensing mode.”; [0325] via “At block 2603, the lock sensing mode is entered by double clicking the master grips of the touch sensitive handle. The lock sensing mode may also be entered into by a mode selection switch.”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup in view of Stuart and further in view of Almendinger et al. (US 20130238048 hereinafter Almendinger). 

Regarding claim 3, modified Swarup fails to teach wherein determining the controller accessibility mode comprises: receiving user identification information; and determining, based on the user identification information, a user access level.
However, Almendinger teaches wherein determining the controller accessibility mode comprises: receiving user identification information; and determining, based on the user identification information, a user access level (See at least: [0289] via “The programming interface of the computing device 107 is designed to enable the physician to interact with the components of the therapy system 100. For example, the programming interface can enable the physician to modify the operational modes (e.g., training mode, treatment mode) of the external charger 101. The programming interface also can facilitate downloading treatment parameters to the external charger 101. The programming interface enables the physician to alter the treatment parameters of the neuroregulator 104, and to schedule treatment episodes via the external charger 101.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Swarup in view of Alemndinger to teach wherein determining the controller accessibility mode comprises: receiving user identification information; and determining, based on the user identification information, a user access level so that only approved and authorized users can access the robotic surgical system to complete a task with the appropriate permissions.

Regarding claim 4, modified Swarup fails to teach wherein the user access level comprises: a full access level corresponding to the second accessibility mode; and a training access level corresponding to the first accessibility mode.
However, Almendinger teaches wherein the user access level comprises: a full access level corresponding to the second mode; and a training access level corresponding to the first mode (See at least: [0289] via “The programming interface of the computing device 107 is designed to enable the physician to interact with the components of the therapy system 100. For example, the programming interface can enable the physician to modify the operational modes (e.g., training mode, treatment mode) of the external charger 101. The programming interface also can facilitate downloading treatment parameters to the external charger 101. The programming interface enables the physician to alter the treatment parameters of the neuroregulator 104, and to schedule treatment episodes via the external charger 101.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Swarup in view of Alemndinger to teach wherein the user access level comprises: a full access level corresponding to the second accessibility mode; and a training access level corresponding to the first accessibility mode so that only approved and authorized users can access the robotic surgical system to complete a task with the appropriate permissions.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup in view of Stuart and further in view of Farritor et al. (US 20180147019 hereinafter Farritor).

Regarding claim 5, modified Swarup fails to teach wherein the controller comprises a control-motion accessibility sensor.
	However, Farritor teaches a control-motion accessibility sensor (See at least: [0055] via “FIG. 7 depicts a further embodiment of a sensor 70 for use in a user controller 8. In this specific implementation, instead of a light-based technology, the sensor 70 is a known capacitive sensor 70 positioned in the main body 10 as shown. The capacitive sensor 70 functions as a known capacitive sensor 70 operates to detect the presence of the user's thumb within the sheath 40. According to one embodiment, it is understood that this embodiment has substantially the same features, modes of egress, and advantages, including insensitivity to motion in the direction of pinching motion, as the previously described embodiments.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Swarup in view of Farritor to wherein the controller comprises a control-motion accessibility sensor so that the robot surgical system can be appropriately controlled as desired by a user. 

Regarding claim 6, modified Swarp fails to teach wherein the control-motion accessibility sensor comprises a capacitive sensor.
	However, Farritor teaches wherein the control-motion accessibility sensor comprises a capacitive sensor (See at least: [0055] via “FIG. 7 depicts a further embodiment of a sensor 70 for use in a user controller 8. In this specific implementation, instead of a light-based technology, the sensor 70 is a known capacitive sensor 70 positioned in the main body 10 as shown. The capacitive sensor 70 functions as a known capacitive sensor 70 operates to detect the presence of the user's thumb within the sheath 40. According to one embodiment, it is understood that this embodiment has substantially the same features, modes of egress, and advantages, including insensitivity to motion in the direction of pinching motion, as the previously described embodiments.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Swarup in view of Farritor to wherein the control-motion accessibility sensor comprises a capacitive sensor so that the robot surgical system can be appropriately controlled as desired by a user. 
Regarding claim 7, Swarup teaches wherein the controller comprises an end effector actuator (refer at least to claim 1 for reasoning and rationale, where Swarup teach a controller with actuators to control end effectors).
Regarding claim 8, modified Swarup teaches wherein the capacitive sensor is positioned on the end effector actuator (Refer at least to claims 1 and 5 for reasoning and rationale.).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Swarup in view of Stuart and further in view of Hasser et al. (US 20070021738 hereinafter Hasser).
Regarding claim 9, modified Swarup fails to teach wherein the control circuit is configured to permit the second control motion of the end effector relative to the shaft only while a distance between the surgical tool and the patient is less than or equal a predetermined distance threshold.
	However, Hasser teaches wherein the control circuit is configured to permit the second control motion of the end effector relative to the shaft only while a distance between the surgical tool and the patient is less than or equal a predetermined distance threshold (See at least: [0100] via “In 708, a determination is made whether the distance has reached a threshold distance (usually specified as some distance close to or even at the surface of the target lesion). If the threshold has not been reached, then the method loops back to 705 and continually repeats 705-708 until the threshold is reached. Once the threshold is reached, in 709, a 90 degree view of the cancerous structure and the approaching needle is shown in a picture-in-picture window of the Master Display 104. The method may then go back to 705 and repeat 705-708 as the needle penetrates the cancerous structure or withdraws back to its start position.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Swarup in view of Hasser to teach wherein the control circuit is configured to permit the second control motion of the end effector relative to the shaft only while a distance between the surgical tool and the patient is less than or equal a predetermined distance threshold so that the robot surgical system can activate the end-effector only when it is in position in order to prevent any unwanted surgical procedures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666